—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 17, 1998, which, upon a decision finding, after a hearing, that there was physical contact between the two vehicles at issue and that a report of the accident was timely made to the petitioner, denied the petition and dismissed the proceeding. The notice of appeal from the decision dated May 30, 1997, is deemed to be a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
*572Ordered that the judgment is affirmed, with costs.
It is well established that the decision of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not be reached by any fair interpretation of the evidence, especially in cases resting in large part on the credibility of witnesses (see, Thoreson v Penthouse Intl., 80 NY2d 490; Syragakis v Majestic Assocs., 240 AD2d 561; Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475). Here, a review of the record supports the trial court’s conclusion that there was physical contact between the two vehicles at issue and that a report of the accident was timely made to the petitioner. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.